United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                December 12, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 05-20832
                         Conference Calendar


RONNIE DAVIS,

                                     Plaintiff-Appellant,

versus

UNIVERSITY OF TEXAS MEDICAL BRANCH; DR. JOHN STOBO, President;
GENE MCMASTERS, Practice Manager; GLENDA ADAMS, M.D.;
JULIA LAWSON, P.A.,

                                     Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 4:05-CV-2104
                       --------------------

Before KING, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Ronnie Davis, Texas prisoner # 1250016, appeals the district

court’s dismissal of his 42 U.S.C. § 1983 complaint for failure

to state a claim upon which relief may be granted.      Davis alleged

that the defendants’ treatment constituted deliberate

indifference to his serious medical needs.

     We review de novo a dismissal for failure to state a claim

on which relief can be granted.    Scanlan v. Texas A&M Univ.,

343 F.3d 533, 536 (5th Cir. 2003).   Unsuccessful medical

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-20832
                                  -2-

treatment does not give rise to a § 1983 cause of action.

Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).    In

addition, a physician’s failure to follow the advice of another

physician is not evidence of deliberate indifference.     Stewart v.

Murphy, 174 F.3d 530, 535 (5th Cir. 1999).    While Davis may have

disagreed with the treatment he received from prison medical

staff, their level of care does not demonstrate deliberate

indifference to his medical needs.     See Varnado, 920 F.2d at 321.

     Davis is cautioned that the district court’s dismissal of

his complaint for failure to state a claim counts as a strike

under 28 U.S.C. § 1915(g).     See Adepegba v. Hammons, 103 F.3d
383, 387-88 (5th Cir. 1996).    He is also cautioned that if he

accumulates three strikes under § 1915(g), he will not be able to

proceed in forma pauperis in any civil action or appeal filed

while he is incarcerated or detained in any facility unless he is

under imminent danger of serious physical injury.     See § 1915(g).

     AFFIRMED; SANCTION WARNING ISSUED.